Case: 16-60305      Document: 00514087918         Page: 1    Date Filed: 07/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-60305                                    FILED
                                  Summary Calendar                              July 25, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
AMAR KANTI-DEY,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 160 904


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Amar Kanti-Dey petitions this court for review of the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal of the immigration
judge’s (IJ) denial of his applications for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). This court reviews
the order of the BIA and will consider the underlying decision of the IJ to the
extent it was relied upon by the BIA. Zhu v. Gonzales, 493 F.3d 588, 593-94


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60305     Document: 00514087918     Page: 2   Date Filed: 07/25/2017


                                  No. 16-60305

(5th Cir. 2007); Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). Because the
BIA did not adopt the IJ’s determinations that Kanti-Dey was not targeted
because he was a Hindu and that Kanti-Dey could reasonably relocate within
Bangladesh, we will not review those aspects of the IJ’s decision. Yang v.
Holder, 664 F.3d 580, 584 n.3 (5th Cir. 2011).
      We review the immigration courts’ rulings of law de novo and their
findings of fact for substantial evidence. See Zhu, 493 F.3d at 594. Under the
substantial evidence standard, reversal is improper unless this court decides
“‘not only that the evidence supports a contrary conclusion, but also that the
evidence compels it.’” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
(citation omitted).
      Kanti-Dey did not exhaust his arguments that (1) the BIA erroneously
adopted the flawed reasoning of the IJ; (2) the BIA and IJ failed to consider
whether his fear of future persecution was objectively reasonable; and (3) the
IJ had a duty to develop the factual basis for his claims given his pro se status.
Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009). Accordingly, we may
not consider them. Id.; 8 U.S.C. § 1252(d)(1).
      Substantial evidence supports the finding by the BIA and the IJ that the
threats and assault Kanti-Dey suffered were insufficient to establish that he
had suffered past persecution. See Eduard v. Ashcroft, 379 F.3d 182, 187-88
(5th Cir. 2004); Mikhael, 115 F.3d at 304. Substantial evidence also supports
the finding by the BIA and IJ that Kanti-Dey failed to demonstrate a well-
founded fear of future persecution so as to entitle him to asylum. See Zhao v.
Gonzales, 404 F.3d 295, 307 (5th Cir. 2005). The threats and assault were not
carried out under government sanction. Adebisi v. INS, 952 F.2d 910, 913-14
(5th Cir. 1992). Moreover, Kanti-Dey admitted that family members continue
to live in Bangladesh unharmed, which diminishes the reasonableness of



                                        2
    Case: 16-60305   Document: 00514087918     Page: 3   Date Filed: 07/25/2017


                                No. 16-60305

Kanti-Dey’s fears of future persecution. See Eduard, 379 F.3d at 193. Because
Kanti-Dey cannot meet the requirements for asylum, he has failed to establish
the more stringent standard for withholding of removal. See id. at 186 n.2.
      Finally, because Kanti-Dey has not presented credible evidence showing
that it is more likely than not that he will face torture if he is returned to
Bangladesh, he has not shown eligibility for relief under the CAT. See Tamara-
Gomez v. Gonzales, 447 F.3d 343, 350 (5th Cir. 2006).
      Accordingly, Kanti-Dey’s petition for review is DISMISSED IN PART
and DENIED IN PART.




                                      3